Justice MARTIN
dissenting.
I respectfully dissent from the majority opinion. The issue before this Court is one of statutory construction of a disqualification clause of the Employment Security Act. We must strictly construe in favor of the claimant those sections of the Act that impose disqualifications, and disqualifications should not be enlarged by implication. In re Watson, 273 N.C. 629, 161 S.E. 2d 1 (1968). Upon applying that rule of construction here, I find that claimant is not barred from benefits accruing from his employment with Gang-Nail upon his discharge in 1987.
It is clear to me that the phrase “for the duration of his unemployment” in N.C.G.S. § 96-14(2) applies in this case only to claimant’s unemployment resulting from his discharge from Gold Bond in 1984. This period of unemployment ended upon Josey’s employment with Gang-Nail on 3 March 1986. The clear purpose of the statute is to prevent Josey from receiving benefits from his employment with Gold Bond until he complies with N.C.G.S. § 96-14(10). To construe the statute otherwise requires an expansion of the disqualification by implication. Such construction violates the legislative purposes of the Act. N.C.G.S. § 96-2 (1985).
A strict construction of the phrase “for the duration of his unemployment” limits the disqualification to the period of unemployment from Gold Bond and does not apply to Josey’s subsequent unemployment from Gang-Nail. It is to be remembered that Josey worked for Gang-Nail the required time periods to establish his rights to unemployment benefits. Further, he received penalties arising from his discharge from Gang-Nail by being denied four weeks of his benefits.
The majority opinion results in a most bizarre predicament. Had Josey not applied for benefits following his discharge from Gold Bond, he would be entitled to benefits from his unemployment from Gang-Nail. Thus, a situation results that if a claimant seeks his benefits for unemployment where he may be and is found to be substantially at fault, the majority holds he cannot thereafter receive benefits from any subsequent unemployment until he has complied with N.C.G.S. § 96-14(10). Conversely, if a claimant does not seek benefits from his first unemployment where he may be found to be substantially at fault, he is free to receive benefits during his second unemployment period. This *302Court should not place such an incongruous result within the legislative intent of the General Assembly.
The fair result, which complies with our rules of statutory construction in unemployment compensation cases, is to deny Josey unemployment benefits arising from his unemployment with Gold Bond because he has failed to comply with N.C.G.S. § 96-14(10) with respect to that unemployment. However, the 1984 disqualification should not be applied to Josey’s 1987 unemployment from Gang-Nail, where he has built a new basis for benefits separate and apart from his employment with Gold Bond.
My vote is to reverse the summary judgment granted by the superior court.
Chief Justice EXUM and Justice Frye join in this dissenting opinion.